UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LYNETTE TATUM-RIOS,
                                Plaintiff,
                                                                     19-CV-7360 (JPO)
                      -v-
                                                                          ORDER
 ETUDE LLC, et al.,
                                Defendants.


J. PAUL OETKEN, District Judge:

       On October 24, 2019, Plaintiff requested leave to file an amended complaint by October

31, 2019. (Dkt. No. 7.) This Court granted that request. (Dkt. No. 8.) Without seeking a

request for an extension, or indeed, without any explanation whatsoever, Plaintiff filed her

amended complaint on November 5, 2019. (Dkt. No. 9.) The Clerk’s Office sent a deficiency

notice to counsel explaining that permission from the court must be granted to file a pleading

after the due date. (Minute Entry Dated November 6, 2019.) Plaintiff has not communicated

with the Court since her original request.

       Accordingly, Plaintiff is directed to advise the Court in writing why Plaintiff has not yet

sought the leave of this Court to file her amended complaint on or before December 19, 2019. If

Plaintiff fails to do so, this action may be dismissed for failure to prosecute.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
